United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 5, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-61050
                          Summary Calendar


YOUSEF MOHAMMED ALAMI,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 661 901
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Yousef Mohammed Alami (“Alami”), a Palestinian from the West

Bank, petitions this court for review of the Board of

Immigrations Appeals’s (“BIA”) affirmance of the Immigration

Judge’s (“IJ”) decision denying his application for asylum and

withholding of removal.   Alami argues that the IJ and BIA’s

rejection of his claim that he had a well-founded fear of

persecution if he returned to the West Bank was not supported by

substantial evidence because the evidence compelled the

conclusion that he had a well-founded fear that he would be

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-61050
                                -2-

individually persecuted and that Israel had a pattern or practice

of persecuting Palestinian Muslims in the West Bank.   Alami

further contends that the IJ did not set forth an adequate basis

for the denial of this claim.   Alami also asserts that the

evidence compelled the conclusion that he suffered past

persecution and that this matter must be remanded because the IJ

and the BIA failed to address his claim of past persecution.

     Because the BIA generally adopted the decision of the IJ,

writing separately only regarding a peripheral issue that is not

raised in Alami’s petition for review, we review that IJ’s

decision in this matter.   See Mikhael v. INS, 115 F.3d 299, 302

(5th Cir. 1997).   Substantial evidence supports the IJ’s finding

that Alami did not show that he had a well-founded fear of being

persecuted if he returned to the West Bank.   See id. at 304.

Furthermore, as the evidence supported the IJ’s finding that the

violence against Palestinians in the West Bank was part of

ongoing civil strife, the IJ’s determination that Alami had not

established a pattern or practice of persecution against

Palestinians or Muslims was supported by substantial evidence.

See id.   Because the IJ’s determination that Alami was not

eligible for asylum based upon his claim of a well-founded fear

of persecution was supported by substantial evidence, her denial

of Alami’s request for withholding of removal was also supported

by substantial evidence.   See Jukic v. INS, 40 F.3d 747, 749 (5th

Cir. 1994).   Additionally, the IJ’s ruling reflects “meaningful
                             No. 03-61050
                                  -3-

consideration of the relevant substantial evidence” supporting

Alami’s claim and was sufficiently detailed.     See Abdel-Masieh v.

INS, 73 F.3d 579, 585 (5th Cir. 1996).

     The record shows, however, that Alami clearly raised the

claim that he suffered past persecution and neither the IJ nor

the BIA considered this claim in their rulings.    An alien may

establish that he is eligible for asylum by showing that he

suffered past persecution.     See 8 C.F.R. § 208.13(b).   As the IJ

and the BIA failed to address this issue, this matter must be

remanded to the BIA for a determination of this issue.      See

Eduard v. Ashcroft, 379 F.3d 182, 196 (5th Cir. 2004).     Because

this issue was not ruled upon below, we cannot consider Alami’s

assertion that the evidence compelled a finding that he suffered

past persecution.     See INS v. Ventura, 537 U.S. 12, 16-17 (2002).

     Accordingly, Alami’s petition for review is GRANTED IN PART

and DENIED IN PART.    The BIA’s affirmance of the IJ’s denial of

Alami’s application for asylum and withholding of removal is

VACATED IN PART and this matter is REMANDED to the BIA for

further proceedings consistent with this opinion.